DETAILED ACTION
This communication is in responsive to amendment for Application 16/157009 filed on 10/01/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.
		Claims 1, 10 and 20 were amended. 

Response to Arguments
3.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

4.	Applicant’s arguments in the amendment filed on 10/01/2021 regarding claim rejection under 35 USC § 103 with respect to Claims 1-20 are moot in view of the new ground of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-13 and 15-20  are rejected under 35 U.S.C. 103 as being unpatentable over Barson US 2017/0110003 A1 in view of Gross et al. (hereinafter Gross) US 2017/0033834 A1. 

Regarding Claim 1, Barson teaches a method for managing a security system (Fig. 1 & ¶0053), the method comprising: 
receiving, from a control device comprising one or more processors, a plurality of events occurring in one or more of a plurality of polling loop networks, the control device being configured to monitor the plurality of events (Fig. 1 & ¶0029-¶035 & ¶0053; control panel 18 or loop processor monitor and receives from a number of sensors/alerting devices e.g. 12 and 14 “control device” threats within a secured area 16 in the loop monitoring system of Fig. 1. Note that the system applies to a plurality of polling networks. For example, see ¶0019-¶0020, ¶0033 & ¶0035; loop monitoring system within building management systems e.g. fire alarm panels, intruder detection systems, voice alarm systems, access control systems, nurse call systems etc.); 
automatically notifying a user of the security system (¶0032-¶0035 & ¶0055) and providing the user with suggestions to take action via a web application having an input/output (I/O) interface of the computing device (¶0032-¶0035; Upon detecting activation of one of the sensors, the control panel may send an alarm message to a central monitoring station 20.  The central monitoring station may respond by summoning help (e.g., fire department, police, etc.)).

Barson does not expressly teach “determining by a computing device coupled to the control device via a network, whether an occurrence frequency of the plurality of events exceeds a first threshold, and in response to determining that the occurrence frequency exceeds the first threshold,” “the occurrence frequency being defined as a number of the plurality of events divided by a period of time during which the plurality of events occurred.” 
determining by a computing device coupled to the control device via a network, whether an occurrence frequency of the plurality of events exceeds a first threshold, and in response to determining that the occurrence frequency exceeds the first threshold,” (¶0158-¶0163 & Fig. 17A; frequency of occurrence threshold e.g. assume a duration threshold is set to 500 ms, while a frequency of occurrence threshold is set to 5 disturbances occurring in an observation period of 10 sec. Thus, a disturbance having a duration greater than 500 ms will trigger the duration threshold.  Additionally, any disturbance occurring more than 5 times in a 10 sec time interval will trigger the frequency of occurrence threshold. Also note that ¶0157; The network management system 1601 can be communicatively coupled to equipment of a utility company 1652 and equipment of a communications service provider 1654 for providing each entity, status information associated with the power grid 1653 and the communication system 1655, respectively.  The network management system 1601, the equipment of the utility company 1652, and the communications service provider 1654 can access communication devices utilized by utility company personnel 1656 and/or communication devices utilized by communications service provider personnel 1658 for purposes of providing status information and/or for directing such personnel in the management of the power grid 1653 and/or communication system 1655).
Gross further teaches the occurrence frequency being defined as a number of the plurality of events divided by a period of time during which the plurality of events occurred (¶0158-¶0163 & Fig. 17A; frequency of occurrence threshold e.g. assume a duration threshold is set to 500 ms, while a frequency of occurrence threshold is set to 5 disturbances occurring in an observation period of 10 sec. Thus, a disturbance having a duration greater than 500 ms will 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Gross into the system of Barson in order to determine if an occurred disturbance adversely affects or likely to adversely affect the system and the extend of the adverse effect (¶0159). Utilizing such teachings enable the system to detect and mitigate disturbances occurring in a communication network (¶0158). 
	Barson in view of Gross do not expressly teach “and providing the user with suggestions to take action via a web application having an input/output (I/O) interface of the computing device.”
	Deters teaches “and providing the user with suggestions to take action via a web application having an input/output (I/O) interface of the computing device” (¶0023; where the security and compliance application 118 may be integrated with the hosted service 114 to provide data management, security, threat management, data storage and processing compliance, and similar services.  The security and compliance application 118 may include a 
data explorer module 122 configured to analyze data associated with the hosted service 118, determine a label, an applicable policy, and a remediation action for the data based on analysis results, and provide a dashboard for users/administrators to view analysis results and accept/take actions based on suggestions).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Deters into the system of Barson in view of Gross in order to determine applicable policies or actions based on the real time data 

Regarding Claim 2, Barson in view of Gross-Deters teach the method of claim 1, Barson further teaches wherein each of the plurality of events indicates a polling loop short that occurred in one of the plurality of polling loop networks (Fig. 1 & ¶0032; activation “fault” of sensors, sends an alert to fire department or police. Also see ¶0039; fault condition).

Regarding Claim 3, Barson in view of Gross-Deters teach the method of claim 1, Barson further teaches wherein each of the plurality of polling loop networks includes a plurality of security devices respectively coupled to the control device via a remote point module on a 2-wire polling loop (Fig. 1 & ¶0033 & ¶0035).

Regarding Claim 4, Barson in view of Gross-Deters teach the method of claim 1, Barson further teaches further comprising: storing the plurality of events in a database (see Barson in ¶0044-¶0046. Also see Gross ¶0151; The noise sensor 1604d can compare the measured noise to a noise profile obtained by the waveguide system 1602 from an internal database of noise profiles or from a remotely located database that stores noise profiles via pattern recognition, an expert system, curve fitting, matched filtering or other artificial intelligence, classification or 
and subsequently identifying one or more patterns characterizing the plurality of events (see Barson in ¶0044-¶0055; actual values and measured values are compared to identify changes “pattern.” Also see Gross ¶0151 & ¶0148; pattern recognition is used to identify patterns).

Regarding Claim 6, Barson in view of Gross-Deters teach the method of claim 4, Barson further teaches wherein a first pattern of the one or more patterns includes at least one of: a number of a first subset of the plurality of events, a first location where the first subset of the plurality of events occurred (¶0044-¶0049; location of fault. Also see Gross in ¶0149; location of the disturbance), a time period during which the first subset of the plurality of events occurred.

Regarding Claim 7, Barson in view of Gross-Deters teach the method of claim 6, Gross further teaches further comprising: estimating a first occurrence frequency of the first subset of the plurality of events in the first location according to the first pattern to update the first threshold for the first location (¶0158-¶0164 & Fig. 17A; estimate occurrence frequency of disturbance or location. Note that ¶0167-¶0168 & ¶0175 implies an update to the threshold e.g. reconfiguring power lines 1610 or autonomously configuring the network where “[i]t will 

Regarding Claim 8, Barson in view of Gross-Deters teach the method of claim 7, Gross further teaches wherein a second pattern of the one or more patterns includes at least one of: a number of a second subset of the plurality of events, a second location where the second subset of the plurality of events occurred (¶0149; location of the disturbance), a time period during which the second subset of the plurality of events occurred, the method further comprising 
estimating a second occurrence frequency of the second subset of the plurality of events in the second location according to the second pattern to update the first threshold for 

Regarding Claim 9, Barson in view of Gross-Deters teach the method of claim 8, Barson further teaches wherein the first and second locations are physically separated from each other with respective different ones of the plurality of polling loop networks deployed therein (¶0012; outstations or filed devices. Also see ¶0035-¶0040; different locations).

Claims 10-13 and 15-19 are substantially similar to the above claims, thus the same rationale applies. 

Regarding Claim 20, Barson teaches a security system, comprising: 
a plurality of polling loop networks, each of which includes a plurality of security devices respectively coupled to a respective remote point module on a 2-wire polling loop (Fig. 1 & ¶0019-¶0020, ¶0033 & ¶0035; loop monitoring system within building management systems e.g. fire alarm panels, intruder detection systems, voice alarm systems, access control systems, nurse call systems etc. where the loop monitoring is applied to a 2-wire loop that connects the control panel “remote point module” of the systems. ¶0012 also describes outstations that is similar to loop networks); 
a control device comprising one or more first processors, coupled to the plurality of polling loop networks, and configured to detect a plurality of polling loop short events occurring in one or more of the plurality of polling loop networks (Fig. 1 & ¶0029-¶035 & ¶0053; control panel 18 or loop processor “control device” monitor and receives from a number of sensors/alerting devices e.g. 12 and 14 threats within a secured area 16 in the loop monitoring system of building management systems e.g. fire alarm panels, intruder detection systems, voice alarm systems, access control systems, nurse call systems etc.) based on a loss of communication between the control device and the remote point modules of the one of the plurality of polling loop networks (Fig. 3 illustrate this limitation between outstations and fault. Also Note that a loop short and loss of communication is described in ¶0032; activation “fault” of sensors “remote point modules,” sends an alert to fire department or police. Also see ¶0039; fault condition. Also see ¶0013-¶0042; the cited art fixes the problem with partial open circuits where resistance values are calculated and stored to determine a loss of communication between the devices e.g. absolute accuracy in the total loop resistance and in the resistance of each conductor (each leg) can be made and compared to the maximum values allowed for a certain loop configuration.  The actual resistance values can then be monitored for small changes, indicating a fault at an early stage before the loop could be compromised.  Additionally the location of one or more resistance faults could easily be detected and located on the loop); 
and a computing device comprising one or more second processors, coupled to the control device via a network (Figs. 2-3 & ¶0053-¶0055), automatically notify a user of a security system (¶0007, ¶0032-¶0035 & ¶0055; notifying a user of a short).

Barson teaches comparing values to a threshold to determine faults or shorts in the loop networks. However, Barson does not expressly teach “occurrence frequency” values. In other words, Barson does not expressly teach “and configured to determine whether an occurrence frequency of the plurality of polling short events exceeds a threshold and in response to determining that the occurrence frequency exceeds the threshold, wherein the occurrence frequency is defined as a number of the plurality of polling short events divided by a period of time during which the plurality of polling loop events occurred” & “…notify… via a web application.”
Gross teaches and configured to determine whether an occurrence frequency of the plurality of polling short events exceeds a threshold and in response to determining that the occurrence frequency exceeds the threshold, wherein the occurrence frequency is defined as a number of the plurality of polling short events divided by a period of time during which the plurality of polling loop events occurred (¶0158-¶0163 & Fig. 17A; frequency of occurrence threshold e.g. assume a duration threshold is set to 500 ms, while a frequency of occurrence threshold is set to 5 disturbances occurring in an observation period of 10 sec. Thus, a disturbance having a duration greater than 500 ms will trigger the duration threshold.  Additionally, any disturbance occurring more than 5 times in a 10 sec time interval will trigger the frequency of occurrence threshold).
Gross teaches “…notify… via a web application” (Gross further teaches notifying network management system 1601 of the malfunction, see ¶0150. See ¶0055-¶0056 using web applications). 


Barson in view of Gross do not expressly teach “and providing the user with suggestions to take action.”
	Deters teaches “and providing the user with suggestions to take action” (¶0023; where the security and compliance application 118 may be integrated with the hosted service 114 to provide data management, security, threat management, data storage and processing compliance, and similar services.  The security and compliance application 118 may include a 
data explorer module 122 configured to analyze data associated with the hosted service 118, determine a label, an applicable policy, and a remediation action for the data based on analysis results, and provide a dashboard for users/administrators to view analysis results and accept/take actions based on suggestions).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Deters into the system of Barson in view of Gross in order to determine applicable policies or actions based on the real time data that govern properties (abstract). Utilizing such teachings enable the system to have the data analyzed, additionally, considering metadata, activities associated with the data, etc. In addition to the data, metadata, and activities, the data explorer module may receive information . 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barson- Gross-Deters and further in view of Sadja et al. (hereinafter Sadja)  
Regarding Claim 5, Barson in view of Gross teach the method of claim 4, but they do not expressly teach wherein each of the one or more patterns is in a structured query language (SQL) form that isolates respective events from other events in the database.
Sadja teaches wherein each of the one or more patterns is in a structured query language (SQL) form that isolates respective events from other events in the database (¶0058).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Sadja into the system of Barson- Gross-Deters in order to allow the monitoring tool to communicate, sans modification, with any SQL standard adhering commercial or freeware database, providing the tool with a multitude of options for data storage (¶0058).
Claim 14 is substantially similar to the above claims, thus the same rationale applies. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455